Citation Nr: 1604226	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a disability manifested by pre-syncopal episodes, hypoglycemia, possible complex seizures, and atypical migraine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1993 to February 2001.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In December 2013 and October 2014, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a disability manifested by pre-syncopal episodes, hypoglycemia, possible complex seizures, and atypical migraines.  She alleges that these symptoms are the result of Depo-Provera birth control shots she received while on active duty.  See May 2014 Veteran Statement.

In March 2014, a VA examiner evaluated the Veteran for a headache disorder.  The examiner noted that the Veteran did not experience headache pain, but did experience other symptoms associated with headaches.  The examiner concluded it was unclear whether the Veteran had a headache disorder, but noted her symptoms could be explained as a "migraine equivalent."  In an October 2014 remand, the Board noted this examiner did not specifically diagnose the Veteran with a disability.

As a result of the October 2014 remand, the Veteran's case has been developed further, to include several additional VA examinations.  None of these examinations, however, addressed whether she had a headache disorder, to include atypical migraines.  A review of the record reflects that she is seeking VA treatment for migraines.  See, e.g., March 2015 VA Treatment Records.  The most recent treatment records from June 2015 reflect that the Veteran reported she had not had headaches recently.  A VA physician noted this lack of headaches indicated that it was less likely that her symptoms were related to migraines.  In a January 2016 letter, however, the Veteran noted that the VA neurology department in Houston has been leaning toward a diagnosis of atypical migraine as the cause of her symptoms.

A remand is needed to obtain VA treatment records since June 2015.  Further, if an evaluation of any additional evidence developed indicates the Veteran does have a headache disorder, to include atypical migraines, she should be scheduled for a VA examination to determine if it is at least as likely as not that any diagnosed headache disorder is related to her service.

The record also reflects that the Veteran's pre-syncopal episodes may be the result of hypoglycemia.  See June 2015 VA Treatment Records.  A remand is needed to obtain a medical opinion as to whether the Veteran's hypoglycemia is a laboratory finding, to include whether it is a symptom of an underlying chronic disability that can be identified.  Notably, a June 2015 VA examination indicates that the Veteran does not have type I or type II diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, to include any relevant VA treatment records since June 2015.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional records are obtained and associated with the claims file, the RO must evaluate the additional evidence developed to determine if the Veteran has a diagnosed headache disorder, to include atypical migraines.

3.  If the Veteran has a diagnosed headache disorder, or if the evidence indicates ongoing treatment for headaches, to include atypical migraines, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed headache disorder.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any headache disorder is etiologically related to or aggravated by service.  A complete rationale must be provided for these opinions.

The role, if any, that the appellant's in-service Depo-Provera birth control shots played in the development of any headache disorder, to include atypical migraines, must also be addressed.  All findings should be fully reported.

4.  Forward the claims folder to an appropriate VA examiner to address the current nature and etiology of the Veteran's hypoglycemia.  The examiner must be provided access to the appellant's claims folder, to include access to his VBMS and Virtual VA files.  The examiner should indicate in the opinion that all pertinent records were reviewed.

The examiner is to opine as to whether the Veteran's hypoglycemia is a laboratory finding, and whether it is a symptom of an underlying chronic disability that can be identified.  Provide a complete explanation for the opinion which may include citations to medical literature.  

If the examiner determines that an examination is necessary in order to provide the requested information, then one should be scheduled.  A complete rationale must be provided for any opinion offered.

The examiner should also note that the Veteran does not have a diagnosis of type I or type II diabetes mellitus.  See June 2015 VA Examination.

5.  If the examiner determines that the Veteran's hypoglycemia is a symptom of an underlying chronic disability that can be identified, enter an opinion, and/or schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed underlying disability.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  Following the review and examination if needed, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed underlying disability is etiologically related to or aggravated by service.  A complete rationale must be provided for these opinions.

The role, if any, that the appellant's in-service Depo-Provera birth control shots played in the development of any underlying chronic disability, of which hypoglycemia is a symptom, must also be addressed.  All findings should be fully reported.

6.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




